         Case 1:11-cv-06616-RKE Document 100 Filed 11/11/20 Page 1 of 1

           Yoel Weisshaus                    Cell: 917.335.1933
           235 Milford Avenue 2E             Tel: 201.357.2651
           New Milford NJ, 07646             Fax: 201.625.6313
                                             Email: yoelweisshaus@yahoo.com
                                                           November 11, 2020
To:     The Honorable Richard K. Eaton
        United State District Court Judge
        Southern District of New York
        500 Pearl Street - New York NY, 10007
                 Re: Weisshaus v. Port Authority, et al. 11-cv-6616 (RKE)

Dear Judge Eaton,
   I am plaintiff and write regarding the late filing of my declaration in
opposition to the cross motion. (ECF 99). Previously, at my request the Court
scheduled November 10, 2020 as the time for my opposition.
    On November 10, 2020, while I was completing drafting the deceleration in
opposition, a bluescreen on my computer disrupted my work. A bluescreen is
also known as a fatal system error. The results were a great loss of content.
    Wherefore, Plaintiff respectfully requests that the Court accept my opposition
as filed timely.
      I thank you in advance for consideration of this matter.
        Very truly yours,
                    /s/     Yoel Weisshaus

Cc: Kathleen G. Miller for the Port Authority, by ECF




                                                                            1|Page
